         Case 1:04-cv-02022-PLF Document 537 Filed 10/07/19 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF COLUMBIA
____________________________________
SAIFULLAH PARACHA (ISN 1094),         )
                                      )
                         Petitioner,  )
                                      )
                  v.                  )  Civil Action No. 04-2022 (PLF)
                                      )
DONALD J. TRUMP, et al.,              )
                                      )
                         Respondents. )
                                      )
____________________________________)


                                    JOINT STATUS REPORT
        On May 30, 2019, the Court issued a Memorandum Opinion and Scheduling Order (ECF

No. 515) that, inter alia, required the parties to file joint status reports apprising the Court of

their progress on the matters addressed in that order. Pursuant to that order, the parties filed the

first joint status report on July 1 (ECF No. 519), the second joint status report on August 1 (ECF

No. 520), and the third joint status report on September 4 (ECF No. 525). This constitutes the

parties’ fourth joint status report, which is due on October 4.

    I. Discovery Update

        Respondents noted in the September joint status report that they had completed their

searches and productions of responsive documents pursuant to the Court’s June 12, 2019

discovery order (ECF No. 517), except for two potentially responsive sensitive documents that

Respondents’ counsel were in the process of obtaining appropriate clearances to gain access to.

Since that time, Respondents’ counsel have obtained access to these documents, and as a result,

are today producing a classified substitute to Petitioner’s counsel. Respondents will also be

filing an ex parte motion for exception from disclosure, pursuant to Section I.F. of the Amended

CMO, related to that classified substitute.
           Case 1:04-cv-02022-PLF Document 537 Filed 10/07/19 Page 2 of 3



         Petitioner Testimony

         On September 16, 2019, Petitioner’s counsel confirmed that they do not intend to call

Petitioner to testify at the merits hearing.

         Pre-hearing Conference

         The parties will be at the pre-hearing conference on Tuesday, October 8, 2019 at 10:00

AM.

         Uzair Paracha Criminal Trial Update

         The new trial in the Uzair Paracha criminal case remains scheduled to begin on March 23,

2020. See United States v. Paracha, 03-CR-1197 (SHS) (S.D.N.Y., Minute Entry of June 20,

2019).


Dated: October 4, 2019

Respectfully submitted,

 STEPHEN C. NEWMAN                               JOSEPH H. HUNT
 Federal Public Defender                         Assistant Attorney General

 CLAIRE R. CAHOON                                ALEXANDER K. HAAS
 Ohio Bar No. 0082335                            Branch Director
 Attorney at Law
                                                 TERRY M. HENRY
 /s/Catherine Shusky                             Assistant Branch Director
 CATHERINE ADINARO SHUSKY
 Ohio Bar No. 0088731                            /s/ DANIEL M. BARISH__________________
 Attorney at Law                                 RONALD J. WILTSIE (DC Bar 431562)
 EDWARD BRYAN                                    DANIEL M. BARISH (DC Bar 448263)
 Assistant Federal Public Defender               MICHAEL H. BAER (NY Bar 5384300)
 Office of the Federal Public Defender
 1660 W. 2nd Street, Suite 750                   United States Department of Justice
 Cleveland, Ohio 44113                           Civil Division, Federal Programs Branch
 Phone: (216) 522-4856; Fax: (216) 522-4321      1100 L Street, NW, Room 7301
 claire_cahoon@fd.org                            Washington, D.C. 20005
 cathi_shusky@fd.org                             Email: Daniel.Barish@usdoj.gov
 edward_bryan@fd.org                             Tel: (202) 305-8970 Fax: (202) 616-8470


                                                 2
        Case 1:04-cv-02022-PLF Document 537 Filed 10/07/19 Page 3 of 3



Attorneys for the Petitioner          Attorneys for Respondents




                                      3
